Citation Nr: 0406096	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  03-19 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty for VA compensation 
benefits purposes from October 1941 to May 1942, November 
1942 to August 1944, and December 1944 to April 1946.  The 
appellant is the veteran's surviving spouse.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part. 


REMAND

The appellant seeks service connection for the cause of the 
veteran's death.  The terminal hospital records that are in 
the claims file, which appear to be incomplete, indicate that 
the veteran was treated for complications from colon cancer 
just prior to his death.  The service medical records on file 
are negative for any findings relating to the apparent cause 
of the veteran's death, carcinoma of the colon, or any of its 
complications.  There are no relevant post-service medical 
records until decades after service, with no suggestion in 
those records of a nexus to service.  However, a field 
hospital report indicates that the veteran was hospitalized 
from July 17, 1945, to July 29, 1945, for a condition 
incurred in the line of duty, but it does not specify the 
condition treated.  The RO must make another attempt to 
obtain these records.  Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999) (overruled but only to the extent that it created 
an additional exception to the rule of finality applicable to 
VA decisions by reason of "grave procedural error".  See Cook 
v. Principi, 318 F.3d 1334 (Fed Cir. 2002) (en banc).)  

It is also apparent that the veteran's terminal hospital 
records are incomplete.  The appellant in January 2000 
responded to RO inquiries by preparing and sending to the 
Veterans Medical Memorial Center (VMMC) a release authorizing 
the VMMC to send to VA "any available medical evidence that 
the late veteran.... who was admitted in March 1980 and died at 
your hospital in April 1980 has suffered from a disease or 
injury of military service origin."  In response, the VMMC 
sent the records to the appellant, rather than VA, and only 
sent the final clinical summary pertaining to her late 
husband's hospitalization from March to April 1980 together 
with a Xerox copy of the necropsy report.  The reports sent 
to the appellant provide very little information as to the 
veteran's medical history over his lifetime or during the 
years prior to his terminal illness.

After issuance of the Statement of the Case in April 2003 and 
receipt of the appellant's VA Form 9 in June 2003, the RO for 
the first time in July 2003 specifically requested the 
appellant to provide "the veteran's complete terminal 
records of confinement from the Veteran's Memorial Center 
(VMMC) for the period of March 5, 1980, to April 17, 1980."  
The Board notes that the appellant had already provided to 
the RO the records of the hospitalization proffered by the 
VMMC upon the appellant's request.  It may not have been 
apparent to the appellant that the what she had already 
provided was less than the "complete terminal records of 
confinement."  

The Board is in concurrence with the RO's apparent 
determination that, if available,  the records of treatment 
(as opposed to the terminal hospital summary) during the 
veteran's terminal hospitalization are relevant to the claim 
on appeal, insofar as they would likely provide better 
insight as to the veteran's medical history, its relation to 
his terminal hospitalization, and address the appellant's 
assertion that the veteran's death was related to an in-
service back injury and tropical diseases.  As the appellant 
has identified the VMMC records as relevant to the claim, any 
further records of treatment, and particularly those relating 
to the veteran's terminal period of hospitalization at the 
VMMC, should be obtained.  See 38 U.S.C.A. § 5103A. 

Further, as the veteran's long-term medical history is at 
issue in this case, and there is service department evidence 
indicating that the veteran was hospitalized for 
approximately 12 days for an unspecified condition or 
conditions incurred in the line of duty, a request 
specifically informing the appellant to provide all relevant 
evidence in her possession, to include any evidence of 
medical care during the veteran's lifetime that may relate 
the cause of his death to his period of active service, is 
warranted.  See 38 C.F.R. § 3.159(b).

Accordingly, this case is REMANDED for the following action: 

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to her claim for 
service connection for the cause of the 
veteran's death of the impact of the 
notification requirements on the claim.  

In so doing, the appellant should be 
informed specifically that although the 
VMMC provided her with a summary of the 
veteran's terminal period of 
hospitalization (which she in turn 
provided to the RO) from March 1980 to 
April 1980, the VMMC did not provide the 
actual records of treatment of her 
husband during this period.  She should 
be requested to provide a release to the 
RO for the actual records of treatment 
for this period, or to specifically 
request the actual records of treatment 
from the VMMC herself and then submit 
them to the RO.

The appellant should further be requested 
to submit all evidence in her possession 
that pertains to her claim, to include 
all evidence in her possession that 
relates to the veteran's long-term 
medical history or medical care or that 
may be probative on the issue of whether 
the veteran's death was related to a 
disease or injury, to include a back 
injury or a tropical disease, incurred in 
service.

2.  The RO must contact all appropriate 
service records' depositories to obtain any 
additional service medical records of the 
veteran that may be available, to include all 
records relating to an apparent field 
hospitalization from July 17, 1945, to July 
29, 1945.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
This should include consideration of whether 
obtaining a VA medical opinion is required 
for a determination on the merits of this 
case.  See 38 U.S.C.A. § 5103A(d).  If 
further action is required, the RO should 
undertake it before further adjudication of 
the claim.

4.  The RO should readjudicate the issue 
of entitlement to service connection for 
the cause of the veteran's death with 
consideration of all of the evidence 
added to the record since the Statement 
of the Case (SOC) issued in April 2003.
 
5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
should contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the April 2003 SOC.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


